149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nora Grajeda ESTRADA, Petitioner,v.DISTRICT DIRECTOR, U.S. Department of Justice Immigration &Naturalization Service, Respondent.
No. 98-1013.
United States Court of Appeals, Eighth Circuit.
May 29, 1998.

Petition for Review of an Order of the Immigration and Naturalization Service.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Nora Estrada, a native of Guatemala, petitions for review of a final decision of the Immigration and Naturalization Service after the Board of Immigration Appeals (BIA) dismissed as untimely her appeal from a decision of the Immigration Judge.  Estrada does not argue that her appeal to the BIA was timely, and the BIA cannot waive the appeal deadline as Estrada suggests.  See Atiqullah v. Immigration & Naturalization Serv., 39 F.3d 896, 898 (8th Cir.1994) (per curiam) (time limit for filing notice of appeal to BIA is mandatory and jurisdictional).  Accordingly, we deny Estrada's petition.